department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed uil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service at letter cg catalog number 47635z or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend state w place n date dear contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 c of the internal_revenue_code no for the reasons described below facts you were incorporated in the state of effective n your specific purpose is to promote a business network organization through education and referrals your bylaws state that you are a membership_organization made up of a network of professional business men and women in thew area dedicated to improve your letter cg catalog number 47628k members businesses through weekly business activities and professional contacts your goals are to expand business skills and contacts of your members by sharing quality business referrals among yourselves only one person per profession or business category is permitted to represent each membership category to avoid conflicts of interest a prospective member must be sponsored by another member and be approved at the discretion of the board and membership committee there will be only one member per profession or category the prospective member applies for membership and is accepted or rejected based upon what contributions he or she can make to the group every regular meeting will feature one member presentation the member will be allowed up to ten minutes with an additional minutes for q a to talk about and promote his business he may at that time distribute company literature to the membership members are required to make qualified_business referrals to each other each referral should provide the name and telephone number of the contact a description of the referral the referral date and the referrer's name and contact number members may refer themselves members that have not made any referrals in a quarter will receive a warning visitors cannot receive referrals since their business may overlap a members business you limit your membership and strive to be no larger than members an individual member should not be a member of any other group that allows one person per profession and whose primary purpose is to pass referrals to each other because it substantially reduces the members commitment to the chapter members if a member is found to be a member of another referral group their membership with you will be terminated immediately your mission as explained in your brochure is to help members increase their business through a structured positive word of mouth program your purpose is to promote and refer business within your membership ranks by meeting on a weekly basis to exchange referrals and leads network and build new business relationships for your members you are a group of professional business people who meet to generate new business for each other you are not like other business networking groups because you don't just meet you conduct business weekly meetings are conducted and cover such topics as ways to promote members business through marketing and advertising each member gives a one minute presentation about his business guests are allowed a minute to describe their businesses and the services they provide one-on-one networking follows and one member is given time to give a more in-depth review of his business he then answers questions from the members and referrals are distributed the meeting concludes with announcements regarding upcoming professional events -- chamber meetings etc you are supported by member dues your only expenses are for meeting space rental web site maintenance and state fees letter cg catalog number 47628k you provided a signed statement that effective the date of signing your membership would be open to any and all businesses within our community however you later stated that if an otherwise eligible_business is in direct conflict with an existing member it would be declined membership law sec_501 c of the internal_revenue_code provides for the exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations defines a business league as an association of persons having a common business_interest its purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons business_leagues are of the same general class as chambers_of_commerce and boards_of_trade which direct their efforts at promoting the common economic interests of all the commercial enterprises in a given trade community revrul_67_77 c b describes an association of dealers selling a particular make of automobile that engages in financing general advertising campaigns to promote the sale of that make is not exempt because it is not promoting a line_of_business ie the automotive industry as a whole but performing particular services for its members revrul_73_411 1973_2_cb_180 held that a shopping center merchants' association whose membership is restricted to and required of the tenants of a one owner shopping center and their common lessor does not direct its activities to the improvement of business conditions of one or more lines of business it promotes the general business interests of its members alone and performs particular services for its members revrul_76_409 1976_2_cb_154 describes an organization which performs particular services for its members rather than promoting the general business_interest of the industry as a whole by publishing and distributing to its members' customers and potential customers a directory containing members' names and addresses revrul_59_391 1959_2_cb_151 held that an organization composed of letter cg catalog number 47628k individuals firms associations and corporations each representing a different trade business occupation or profession created for the purpose of exchanging information on business prospects and which has no common business_interest other than a desire to increase sales of members is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of the bylaws of the organization provide that the membership shall be composed of persons firms associations and corporations each representing a different trade business occupation or profession with respect to the main activities of a member no member shall be in competition with another member the organization holds weekly luncheon meetings operates a central information service for the exchange among members of business information encourages member cooperation and business efficiency and operates an information service relating to sales and sales prospects each member submits a list of business acquaintances and agrees to furnish to other members letters of introduction to such acquaintances each member agrees to keep the association's members informed of business changes which may indicate potential markets for the sale of members' products on the basis of all the evidence presented it was concluded that the members of the organization have no common business_interest other than a mutual desire to increase their individual sales the organization's activities are not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members which membership is limited by the organization's bylaws to one representative from each line_of_business nor can this diversity of interest be explained away by a comparison with the business interests of the members of a local board_of trade or a chamber of commerce such organizations do not limit their membership in the manner employed in the instant case the regulations require that the activities of the organization be directed to the improvement of business conditions of one or more lines of business this requirement has not been complied with moreover since the organization actively requires that its members give preference to one another in business transactions for their mutual and exclusive benefit it is not considered to be the type of an organization for which an exemption from tax was intended application of law you are not described in sec_501 c of the code because you are primarily organized and operated to provide particular services for your members specifically you will operate a referral network to provide business referrals for your members you are not described in sec_1 c -1 of the income_tax regulations because the facts show you are operated to provide particular services to your members specifically through exchanging referrals leads and network with a view to increasing your members business letter cg catalog number 47628k like the organizations in revrul_67_77 and revrul_73_411 you are not promoting the general business_interest of the community as a whole you impose restrictions on your membership subject_to conflicts with business owned by current members like the organization in revrul_76_409 you also provide exclusive referral services for your membership which is restricted to only one person per profession or business category therefore you are providing particular services to your members and not promoting the general business_interest of the industry as a whole you are organized and operated primarily to aid your members in their individual business endeavors you are like the organization described in revrul_59_391 your membership is composed of persons each representing a different trade business occupation or profession and no member can be a direct business competitor of another member you hold weekly meetings at which your members' network exchange business information promote their businesses to other members and exchange business referrals or leads similar to the revenue ruling's letters of introduction your members have no common business_interest other than a mutual desire to increase their individual sales and the limitations placed on your membership differentiate you from a board_of trade or chamber of commerce your activities are not directed to the improvement of business conditions of one or more lines of business but promote the private interests of your restricted membership and provide particular services to them you operate for the mutual and exclusive benefit of your membership applicant's position you contend that you meet all the requirements of a business league you indicate that you are an association of small_business owners in w county that meet to not only promote your own business but also assist other members with questions regarding marketing accounting insurance etc you do not sell anything do not hold any fundraisers and are not providing any service which would be engaged in for profit service response to applicant's position your organization is not promoting the industry as a whole the information you provided with the application and the subsequent correspondence show that your organization is formed to provide particular services to your members and promote their private interests therefore you do not meet the requirements for exemption as a business league under sec_501 c of the code letter cg catalog number 47628k conclusion your activities are not directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons accordingly we conclude that you are not exempt under sec_501 c you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include your organization's name address ein number and a daytime phone number a statement that the organization wants to protest the proposed determination a copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter an explanation of your reasons for disagreeing including any supporting documents the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury i declare that i have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement letter cg catalog number 47628k if an organization's representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg catalog number 47628k if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47628k
